Citation Nr: 0333844	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left greater trochanteric bursitis, status 
post left femur stress fracture.
 
2.  Entitlement to an initial compensable disability 
evaluation for bilateral plantar fasciitis and pes planus.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to May 
2001.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida 
regional office (RO). 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Since May 2001, the veteran's service connected left 
greater trochanteric bursitis, status post left femur stress 
fracture, has not been manifested by malunion or significant 
limitation of motion of the veteran's joints. 

3.  Since May 2001, the veteran's service connected bilateral 
plantar fasciitis and pes planus have been no more than 
mildly symptomatic.

4.  The medical evidence does not demonstrate current left 
knee pathology.
 
5.  The veteran suffers from low back strain that is related 
to her period of service. 






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 perfect 
for residuals of fractured left tibia, since May 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Code 5255 (2003).

2.  The criteria for a compensable evaluation for bilateral 
plantar fasciitis and pes planus, since May 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Code 5276 (2003).

3.  A chronic left knee disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).

4.  Low back strain was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the September 
2002 statement of the case (SOC) of the laws and regulations 
governing her claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate her claim.

An August 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed her that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence she must obtain to successfully 
prosecute her claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that she 
had identified as relevant to her claim.  Additionally, the 
veteran was informed of the provisions of 38 C.F.R. § 3.159 
(2003).  Reports of VA medical examinations dated August 2001 
and September 2001, as well as outpatient treatment reports 
from VAMC Orlando dated July 2001 to August 2001 are 
associated with the claims folder.  Service medical records 
dated August 2000 to May 2001 are also of record.  The 
veteran has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in August 2001, over two years prior to 
the Board's consideration of this case.  Furthermore, neither 
the veteran nor her representative have indicated the 
presence of any additional materials required to properly 
adjudicate the veteran's claim.  Thus, the Board finds that 
the PVA case does not require any delay in consideration of 
the veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Left Greater Trochanteric Bursitis, Status Post Left Femur 
Stress Fracture

Service connection was granted for left greater trochanteric 
bursitis, status post left femur stress fracture in January 
2002.  A 10 percent evaluation was assigned from May 23, 
2001.  The veteran disagreed with that initial evaluation.  

The veteran's thigh disability is evaluated under Code 5255.  
Under that code, the currently assigned 10 percent evaluation 
contemplates malunion of the femur with slight knee or hip 
disability.  A 20 percent evaluation under that code 
contemplates moderate knee or hip disability.  A 30 percent 
evaluation is warranted in the presence of marked knee or hip 
disability.  A 60 percent evaluation requires fracture of the 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, and weightbearing preserved with the aid of a 
brace, or in the case of a fracture of surgical neck with the 
presence of a false joint.

Lastly, an 80 percent evaluation requires a fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motions (spiral or oblique facture).  38 C.F.R. 
§ 4.71a, Code 5255 (2003).

The veteran underwent a VA examination in September 2001.  
The veteran's medical records were reviewed pursuant to the 
examination.  The veteran reported that during basic training 
in 2000, she had a stress fracture in her hip.  She was 
diagnosed with a stress fracture in her left femur.  
Examination of the left femur revealed normal range of motion 
of the hip with flexion of 125 degrees, extension of 30 
degrees, adduction of 25 degrees, abduction of 45 degrees, 
and external rotation of 60 degrees and internal rotation of 
40 degrees.  There was no tenderness on internal and external 
rotation.  She was mildly tender over the greater trochanter 
and somewhat distally over the "IT" band.  The veteran did 
not exhibit "IT" band tightness.  

X-rays taken in August 2001 of the left femur were normal.

The examiner indicated that the left femur subtrochanteric 
stress fracture was well healed.  The impression was mild 
trochanteric bursitis.  The examiner indicated that the 
veteran may have exhibited some residual bursitis from her 
femur fracture, and that it should resolve with time.  The 
disability gave her some minimal pain with pressure.  The 
examiner further indicated that symptoms of mild trochanteric 
bursitis should not significantly limit her functional 
ability.

A treatment record from VAMC Orlando dated August 2001 
indicated that the veteran denied any pain upon examination, 
but that she reported the continued presence of intermittent 
pain.  Under the provisions of diagnostic code 5255, the 10 
percent evaluation currently assigned since May 2001 is 
appropriate based on the slight pain exhibited in the 
veteran's left hip.  There is no objective evidence of 
moderate or marked knee or hip disability or a fracture of 
the shaft or anatomical neck of the femur to support a higher 
evaluation.  Overall, the evidence does not support an 
increased evaluation since May 2001.  See Fenderson, supra.

Accordingly the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5255.  The evidence for and 
against the veteran's claim is not in relative equipoise, 
thus the reasonable doubt rule does not apply.  See 38 C.F.R. 
§ 3.102 (2003).  The benefit-of-doubt rule does not apply 
when the Board finds that 
a preponderance of the evidence is against the claim.  Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Bilateral Plantar Fasciitis and Pes Planus

Service connection was also granted for bilateral plantar 
fasciitis and pes planus, with a zero percent evaluation 
assigned from May 23, 2001.  The veteran disagreed with that 
initial evaluation.  

The veteran's foot disability is evaluated under Code 5276.  
Under that code, the currently assigned zero percent 
evaluation contemplates mild disability, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation contemplates moderate bilateral or unilateral 
disability, with weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 20 percent evaluation 
under that code contemplates unilateral severe disability, 
with objective evidence of marked deformity, accentuated pain 
and swelling on manipulation and use of the feet, with 
characteristic callosities.  A 30 percent evaluation is 
warranted if the aforementioned symptoms are present in both 
feet.

Lastly, a 50 percent evaluation requires pronounced 
disability, with marked pronation and extreme tenderness of 
the plantar surfaces of the feet, as well as marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, with the disability not being improved by 
orthopedic shoes or appliances.  If the aforementioned 
symptoms are present in only one foot, a rating of 30 percent 
is warranted.  38 C.F.R. § 4.71a, Code 5276 (2003).

The veteran's feet were examined pursuant to the 
aforementioned VA examination conducted in September 2001.  
The veteran indicated that during basic training, she 
developed some plantar heel and foot pain.  She was given 
arch supports and was told to elevate her feet.  She reported 
that she exhibited some pain in the morning over the heel 
when she gets up.  She exhibited some minimal swelling.  
Examination of bilateral feet revealed no deformities, with 
tenderness over the insertion of the plantar fascia and the 
heel.  The veteran had mild flatfoot.  X-rays taken of the 
veteran's feet in August 2001 were normal.

The impression was mildly symptomatic bilateral plantar 
fasciitis, which developed some increased symptoms with 
activity.  The examiner indicated that the mild plantar 
fasciitis should not significantly limit the veteran's 
functional ability.  The examiner suggested that the 
veteran's problems should be resolved with some stretching 
exercises. 

A report of treatment from VAMC Orlando, dated August 2001, 
also included an examination of the feet.  The feet were 
noted to be somewhat flat. Range of motion of the ankle was 
normal.  The veteran's gait was normal.  Questionable plantar 
fasciitis was noted.   

Although medical evidence of record documents occasional 
reports of pain or soreness in the feet, there is no medical 
evidence or symptomatology since May 2001 that warrants a 
compensatory evaluation under diagnostic code 5276.  Indeed, 
none of the medical documents currently associated with the 
claims folder support a compensable rating under the relevant 
diagnostic code.  The disability does not more nearly 
approximate moderate symptomatology.  Overall, the evidence 
does not demonstrate any compensable disability of the feet 
as a result of the veteran's military service since May 2001.  
See Fenderson, supra.

Accordingly the veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5276.  

Service Connection Claims

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability. See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

The veteran's Certificate of Release From Active Duty shows 
that she served on active duty in the Army from August 2000 
to May 2001.  

Left Knee Quadriceps Tendonitis

Although the record contains objective evidence of past 
treatment for or complaints of left knee quadriceps 
tendonitis, current VA findings show that the veteran does 
not presently exhibit any trait of this disability. 

A service medical record dated March 2001 indicated that the 
veteran's left knee pain began in basic training, and that it 
was aggravated by running and road marching.  Pain was 
reported as over the anterior aspect of her knee just 
proximal to the patella, and that it improved with crutch 
use.  Range of motion was full.  There was negative patella 
and negative grind test.  Diagnosis was left knee quadriceps 
tendonitis, with occasional and slight pain.

Outpatient treatment records from VAMC Orlando are silent as 
to left knee pathology, except by history. 

The veteran's left knee was examined pursuant to the 
aforementioned VA examination conducted in September 2001.  
Examination of the left knee revealed full range of motion of 
0 to 140 degrees.  The veteran was stable to varus and valgus 
stresses.  She had negative Lachman, posterior drawer and 
McMurray exams.  The veteran was not tender over the 
quadriceps or patellar tendons.  An x-ray of the left knee 
was normal.  The impression was status post left knee 
quadriceps tendonitis, well healed, with no current deficits.  

The physical evaluation board report found that the veteran 
had left knee quadriceps tendonitis that had its onset in 
service.  A service department finding that disability had 
its onset in service is binding on VA unless it patently 
inconsistent with law administered by VA.  See 38 C.F.R. 
§ 3.1(m) (2003).  However, in spite of any disease or injury 
occurring in service, service connection is only granted for 
current disability.  See 38 C.F.R. § 3.303(a) (2003).  The 
objective record indicates that the veteran does not 
currently have left knee pathology.  The injury sustained in 
service was transitory in nature.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for left knee 
quadriceps tendonitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply.  38 C.F.R. § 3.102 (2003).

Low Back Strain

An inservice examination report dated January 2001 diagnosed 
the veteran with chronic lower back pain.  A service medical 
record dated March 2001 indicated that the veteran suffered 
from mechanical low back pain.  The pain was slight and 
occasional.  There was no radiation.  The veteran denied 
numbness or paresthesias, as well as lower extremity 
weakness.  The pain was particularly aggravated by prolonged 
standing and sitting.  Diagnosis was mechanical low back pain 
incurred while in active duty service and is aggravated by 
active duty service.  Pain rating was slight and occasional.

The veteran underwent a VA cervical, thoracic and lumbar 
examination in September 2001.  The examination report 
indicated that the veteran experienced low back pain at the 
end of her basic training.  The veteran exhibited forward 
flexion of 100 degrees, backward bending was to 30 degrees, 
side bending was to 45 degrees bilaterally. 

The impression was mild low back strain.  The examiner 
indicated that the veteran was expected to have some mild low 
back pain after prolonged sitting or playing basketball or 
lifting heavy weight.     

The Board notes that the service medical records document a 
diagnosis of lower back strain initially incurred in service.  
There is no objective evidence indicating that the disability 
is medically associated with any other cause.  Accordingly, 
service connection for low back strain is appropriate.  38 
C.F.R. § 3.303.









ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for left greater trochanteric bursitis, status 
post left femur stress fracture is denied.

Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis and pes planus is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for low back strain is 
granted.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



